DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s amendment of October 24, 2022. 
Claims 16-19 have been newly added.
Claims 1-19 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the claims have been fully considered and are persuasive.  Therefore, the objection to the claims as presented in the Office Action of June 22, 2022 has been withdrawn. However, new objection to the claims is presented below based on the amendments to the claims presented in the Amendment of 24 October 2022.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §112(b) have been fully considered and are persuasive. Therefore, the rejection of claims 1-15 under 35 USC §112(b) as presented in the Office Action of June 22, 2022 has been withdrawn. However, new rejection under 35 USC §112(b) is presented below based on the amendments to the claims presented in the Amendment of 24 October 2022.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
Applicant has further amended the independent claims to more particularly point out the claimed subject matter and overcome the various indefiniteness rejections. For example, each independent claim has been amended to exclude a purely mental process, and to recite in combination that the processor is: 
‘operatively connected to communicate over a computer network with at least the non-operational aircraft, a mechanics mobile computing device interface, and a flight dispatcher computer, the processor configured to provide a networked platform connecting the non-operational aircraft, the mechanics mobile computing device interface, the flight dispatcher computer and a parts procurement computer system in an interactive environment in which demand and supply of products and services are matched....’
Each claim has been further amended to recite "accessing a historical database based on aircraft type and failure mode to determine parts and actions previously used to solve non- operational aircraft events" and "electronically publish over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress."
With respect to eligibility, the above features are not under their broadest reasonable interpretation, a method of organizing human activity and in any event recite "significantly more" than an abstract idea of organizing human activity. See for example Example 42 ("Method for Transmission of Notifications When Medical Records Are Updated") from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

The Examiner’s Response 
The Applicant argues that, “each independent claim has been amended to exclude a purely mental process, and to recite in combination that the processor is: ‘operatively connected to communicate over a computer network with at least the non-operational aircraft, a mechanics mobile computing device interface, and a flight dispatcher computer, the processor configured to provide a networked platform connecting the non-operational aircraft, the mechanics mobile computing device interface, the flight dispatcher computer and a parts procurement computer system in an interactive environment in which demand and supply of products and services are matched....’ The Examiner agrees that the functions or steps in the amended independent claims are not abstract idea that would fall within mental processes. 
Applicant further argues that, “With respect to eligibility, the above features are not under their broadest reasonable interpretation, a method of organizing human activity and in any event recite "significantly more" than an abstract idea of organizing human activity. See for example Example 42 ("Method for Transmission of Notifications When Medical Records Are Updated") from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).” The Examiner respectfully disagrees with this argument. While applicant asserts the functions or steps in claim 1, such as ‘automatically and remotely determining availability status values …’, ‘calculating a score representing suitability of the mechanics having availability status values …’, ‘based on the calculated score, selecting and contacting a mechanic and arranging for the mechanic …’, and ‘using geolocation information from a selected mobile device associated with the contacted mechanic …’ are not a method of organizing human activity, the Examiner contends that these limitations, under their broadest reasonable interpretation, recite a method of organizing human activity. The functions or steps in amended independent claims are additional elements that are performed and used to just schedule and match the non-operational aircraft with the tools/parts/resources and mechanics. The claims are directed to a managing personal behavior or relationships or interactions between people (following rules or instructions), which is organizing human activity. Also, the Examiner believes that the claimed invention is different than Example 42. Example 42 recites a combination of converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. However, the claimed invention is directed towards receiving a problem report message, determining tools and/or parts and resources needed to repair the non-operational aircraft, searching for a mechanic, determining availability status values, calculating a score, selecting and contacting a mechanic and arranging for the mechanic, tracking travel of the contacted mechanic, providing a notification, and publishing over the network, and this is different than converting updated information (such that it can be received and read across different formats), automatically generating, and transmitting the message. Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 6, 8, and 11 are objected to because of the following informalities:
Claim 1, lines 16 and 19-20, “failure mode” appears to be a typographical error. The Examiner assumes that it should read “failure code” (based on paragraph 26 in the Specification).
Further, claim 1, lines 33-34, “electronically publish over the network” appears to be a typographical error. The Examiner assumes that it should read “electronically publishing over the network”.
Furthermore, claim 1, line 24, “availability status values” should read “the availability status values”.
Claim 6, lines 1-2, “wherein the non-operational aircraft reports sends the problem report message electronically” appears to be a typographical error. The Examiner assumes that it should read “wherein the non-operational aircraft sends the problem report message electronically”.
Claim 8, lines 14 and 20, “failure mode” appears to be a typographical error. The Examiner assumes that it should read “failure code” (based on paragraph 26 in the Specification).
Further, claim 8, lines 25-26, “mechanics” should read “the mechanics”.
Furthermore, claim 8, line 26, “… based on based in part on …” appears to be a typographical error.
Claim 8, lines 30-31, “select contacting a selected mechanic” appears to be a typographical error and is grammatically confusing. The Examiner assumes that it should read “select and contact a selected mechanic”.
Claim 11, line 2, “a location of the non-operational aircraft” should read “the location of the non-operational aircraft”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “the non-operational aircraft” at lines 3-4 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “a non-operational aircraft” at lines 10-11 is unclear. Specifically, it is unclear to the Examiner if this is the same “non-operational aircraft” previously recited in claim 1 at lines 3-4 or different.
Furthermore, the limitation “a mechanic” at line 27 is unclear. Specifically, it is unclear to the Examiner if this is the same “mechanic” previously recited in claim 1 at line 19 or different.
Furthermore, the limitation “the dynamic search” at line 22 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 8, the limitation “the non-operational aircraft” at lines 3-4 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “a non-operational aircraft” at line 10 is unclear. Specifically, it is unclear to the Examiner if this is the same “non-operational aircraft” previously recited in claim 8 at lines 3-4 or different.
Furthermore, the limitation “availability status values” at line 27 is unclear. Specifically, it is unclear to the Examiner if this is the same “availability status values” previously recited in claim 8 at line 23 or different.
Furthermore, the limitation “the mechanics mobile computing device interface” at lines 5-6 is unclear. Specifically, it is unclear to the Examiner if this is the same limitation “a mechanics interface” previously recited in claim 8 at line 4 or different.
Furthermore, the limitation “the flight dispatcher computer” at line 6 is unclear. Specifically, it is unclear to the Examiner if this is the same limitation “a flight dispatcher” previously recited in claim 8 at line 4 or different.
As to claim 14, the limitation “resources” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “resources” previously recited in claim 8 at line 12 or different.
Claims 2-7, 9-13, and 15-19 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 8 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 8 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 8) recite a method of organizing human activity. The claims recite the limitation of ‘automatically and remotely determining availability status values of each of plural mechanics determined by the dynamic search’, ‘calculating a score representing suitability of the mechanics having availability status values to repair the non-operational aircraft…’, ‘based on the calculated score, selecting and contacting a mechanic and arranging for the mechanic to travel to the non-operational aircraft’, and ‘using geolocation information from a selected mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the non-operational aircraft, a notification…’ The functions or steps are additional elements that are performed and used to just schedule and match the non-operational aircraft with the tools/parts/resources and mechanics, which is a method of managing personal behavior or relationships or interactions between people (following rules or instructions), which is organizing human activity. Thus, the claims recite an abstract idea.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 8 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of ‘electronically receiving, with an aircraft-on-ground server including a database and a supply-and-demand matching engine, a problem report message from a non-operational aircraft’, ‘processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts and resources needed to repair the non-operational aircraft and initiating electronic communications to arrange for the provision of such tools and/or parts to a site of the non-operational aircraft’, ‘accessing a historical database based on aircraft type and failure mode to determine parts and actions previously used to solve non-operational aircraft events’, ‘in response to the received problem report message and based on location of the non-operational aircraft, dynamically searching for a mechanic with skills matching the failure mode to repair the non-operational aircraft, including’, ‘electronically publish over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress’, at least one processor (claims 1 and 8), and a smart and shared services computer platform (claim 8). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data from the non-operational aircraft) and amount to no more than data gathering, which is a form of extra solution activity. The processing, initiating, accessing, searching, publishing steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The at least one processor in claims 1 and 8 and smart and shared services computer platform in claim 8 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The at least one processor and smart and shared services computer platform are recited at a high level of generality and merely automate the functions or steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 8 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-7, 17, and 19 depend from claim 1 and claims 9-16 and 18 depend from claim 8. 
Dependent claims 2-7, and 9-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of sending an electronic text message to the selected mobile device is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 8 above. As a further example, in claim 4, checking location of the mechanic is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 8 above.
As such, claims 1-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 10-12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Fuchs, US 11157973 B2, hereinafter referred to as Fuchs, in view of Maxwell et al., US 2012/0330855 A1, hereinafter referred to as Maxwell, in view of Amin et al., US 2013/0132140 A1, hereinafter referred to as Amin, and further in view of KUBO, JP 2002157426 A, hereinafter referred to as KUBO, respectively.
As to claim 1, Wilson teaches a computer-implemented method for coordinating non-operational aircraft maintenance repair comprising performing operations with at least one processor operatively connected to communicate over a computer network with at least the non-operational aircraft, a mechanics mobile computing device interface, and a flight dispatcher computer, the processor configured to provide a networked platform connecting the non-operational aircraft, the mechanics mobile computing device interface, the flight dispatcher computer and a parts procurement computer system in an interactive environment in which demand and supply of products and services are matched, the operations comprising (see at least FIG. 1 and paragraph 27, Wilson):
(a)	electronically receiving, with an aircraft-on-ground server including a database and a supply-and-demand matching engine, a problem report message from a non-operational aircraft (see at least FIG. 1 and paragraph 18 the service support system 102 may interface with a service request system 104 to acquire service orders or requests. The service request system 104 may, for example, be a workforce administration system (WFA/C) or service order and provisioning systems having service request capabilities such as Service Order Retrieval and Distribution (SORD) and Ameritech Service Order Negotiation (ASON), Wilson); 
(c1)	automatically and remotely determining availability status values of each of plural mechanics determined by the dynamic search (see at least paragraphs 37-40, Wilson), and 
(c2)	calculating a score representing suitability of the mechanics having availability status values to repair the non-operational aircraft based on mechanic skill qualifications and estimated time of said mechanics to arrive at the location of the non-operational aircraft (see at least paragraph 23, 30, 40 regarding the dispatch/assignment module 232 may determine expected job completion times associated with a technician based on technician statistics and use that information in conjunction with a geo-location to determine which technician may be assigned to a specific task. For example, based on technician statistics, a technician A may be expected to complete a first task five minutes hence and have an expected travel time to the next task of ten minutes. Technician B may have completed a task but be expected to travel 20 minutes to the next task. In one case, the dispatch/assignment module 232 may assign the task to the technician A while leaving technician B idle or assigning a subsequent task to technician B, Wilson); 
(d)	based on the calculated score, selecting and contacting a mechanic and arranging for the mechanic to travel to the non-operational aircraft (see at least FIG. 4 and paragraph 51-53, Wilson).
Wilson does not explicitly teach processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts and resources needed to repair the non-operational aircraft and initiating electronic communications to arrange for the provision of such tools and/or parts to a site of the non-operational aircraft, including accessing a historical database based on aircraft type and failure mode to determine parts and actions previously used to solve non-operational aircraft events.
However, such matter is taught by Fuchs (see at least claim 1 and claim 30 regarding receiving historical information on vehicle parts replaced and repaired associated with the vehicle type and different accident types and severities from a remote database, wherein said damage and repair estimate is further based on the received the historical information on vehicle parts replaced and repaired associated with different accident types and severities. See also at least Col. 16, lines 28-39 regarding determining the availability of parts, materials and labor and/or request bids for each from providers that have the part/s, materials or time. The review module, in some embodiments will schedule delivery of the parts and repair labor based on the availability).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Fuchs which teaches processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts and resources needed to repair the non-operational aircraft and initiating electronic communications to arrange for the provision of such tools and/or parts to a site of the non-operational aircraft, including accessing a historical database based on aircraft type and failure mode to determine parts and actions previously used to solve non-operational aircraft events with the system of Wilson as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of processing the received problem report message with the aircraft-on-ground server to determine tools and/or parts and resources needed to repair the non-operational aircraft and initiating electronic communications to arrange for the provision of such tools and/or parts to a site of the non-operational aircraft, including accessing a historical database based on aircraft type and failure mode to determine parts and actions previously used to solve non-operational aircraft events and would have predictably applied it to improve the system of Wilson.
Wilson, as modified by Fuchs, does not explicitly teach dynamically searching for a mechanic with skills matching the failure mode to repair the non-operational aircraft in response to the received problem report message and based on location of the non-operational aircraft.
However, such matter is taught by Maxwell (see at least paragraphs 73-76 regarding if a MOS code requires duties for performing repair and maintenance tasks (e.g., for a construction mechanic), then the skills matching module 220 can search for similar civilian skills that relate to repair or maintenance).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Maxwell which teaches dynamically searching for a mechanic with skills matching the failure mode to repair the non-operational aircraft in response to the received problem report message and based on location of the non-operational aircraft with the system of Wilson, as modified by Fuchs as both systems are directed to a system and method for searching the mechanics, and one of ordinary skill in the art would have recognized the established utility of dynamically searching for a mechanic with skills matching the failure mode to repair the non-operational aircraft in response to the received problem report message and based on location of the non-operational aircraft and would have predictably applied it to improve the system of Wilson as modified by Fuchs.
Wilson, as modified by Fuchs and Maxwell, does not explicitly teach using geolocation information from a selected mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non-operational aircraft.
However, such matter is taught by Amin (see at least paragraphs 43-44 regarding the on-demand service application 110 can provide location information to the on-demand service system 170 so that the on-demand service system 170 can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service), and a transport on-demand service system 170 can maintain information about the current location of the vehicles, the direction and destination of the vehicles in motion. See also at least paragraph 50 and 59 regarding for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), which the Examiner interprets to be the same as tracking travel of the contacted mechanic to the non-operational aircraft and providing to the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non-operational aircraft wherein tracking location includes maintaining information about the current location of the vehicles and wherein providing a notification includes providing information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches using geolocation information from a selected mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non-operational aircraft with the system of Wilson, as modified by Fuchs and Maxwell, because tracking location of the mechanic as the mechanic travels to the non-operational aircraft and providing a notification of the estimated arrival time of the mechanic are obvious operations in light of maintaining and providing information of Amin, and one of ordinary skill in the art would have recognized the established utility of using geolocation information from a selected mobile device associated with the contacted mechanic to track travel of the contacted mechanic to the non-operational aircraft and to provide to the non-operational aircraft, a notification of the mechanic's proximity and/or estimated time of arrival to the non-operational aircraft and would have predictably applied it to improve the system of Wilson as modified by Fuchs and Maxwell.
Wilson, as modified by Fuchs, Maxwell, and Amin, does not explicitly teach electronically publishing over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress.
However, such matter is taught by KUBO (see at least paragraph 9 regarding making it public on a network so that it can be browsed by a service provider is provided. See also at least claim 10 regarding a database for managing the progress of the fund transfer process for each case, and Or a means for publishing the information on a network so that the service provider can view it, which the Examiner interprets to be the same as publishing over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress wherein publishing over the network, a progress includes publishing the information on a network).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KUBO which teaches electronically publishing over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress with the system of Wilson, as modified by Fuchs, Maxwell, and Amin, because publishing a progress over the network is obvious operation in light of publishing the information on a network of KUBO, and one of ordinary skill in the art would have recognized the established utility of electronically publishing over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress and would have predictably applied it to improve the system of Wilson as modified by Fuchs, Maxwell, and Amin.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Wilson, as modified by Fuchs and Maxwell, does not explicitly teach wherein the arranging comprises arranging and/or synchronizing transportation for the mechanic.
However, such matter is taught by Amin (see at least paragraph 19 regarding when a user makes a service request, the user can specify a location or region related to the service request. In one example, for a transport service request, the user can specify a pick-up location or region and/or a drop-off location or region via one or more user interface features provided by a service application. Based on the specified region, the service application and/or the on-demand service system can determine one or locations of interests and locations related to the user. The service application and/or the on-demand service system can use the determined locations in order to determine a likely location for the user. See also at least paragraph 43 regarding the on-demand service application 110 can provide location information to the on-demand service system 170 so that the on-demand service system 170 can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service). See also at least paragraph 44 regarding a transport on-demand service system 170 can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers, which the Examiner interprets to be the same as arranging and / or synchronizing transportation for the mechanic wherein arranging and/or synchronizing transportation includes arranging for a transport service to a user and/or synchronizing transportation for a user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches the on-demand service system can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service) with the system of Wilson, as modified by Fuchs and Maxwell, because arranging and / or synchronizing transportation for the mechanic is an obvious operation in light of arranging for a service to be provided to a user of Amin, and one of ordinary skill in the art would have recognized the established utility of arranging and/or synchronizing transportation for the mechanic and would have predictably applied it to improve the system of Wilson as modified by Fuchs and Maxwell.
As to claim 4, Wilson teaches wherein the arranging further comprises checking location of the mechanic (see at least paragraph 23 regarding the geo-location system 114 may, for example, supply location data associated with technicians. Such a system 114 may include a Global Positioning System (GPS) locater associated with service delivery vehicles. Location data from the geo-location system 114 may be used in determining efficient assignment of technicians to a particular service request, Wilson).
As to claim 5, Wilson, as modified by Fuchs and Maxwell, does not explicitly teach wherein tracking location of the mechanic as the mechanic travels to the non-operational aircraft includes informing a crew of the non-operational aircraft of the estimated arrival time of the mechanic.
However, such matter is taught by Amin (see at least paragraphs 43-44 regarding the on-demand service application 110 can provide location information to the on-demand service system 170 so that the on-demand service system 170 can arrange for a service to be provided to a user (e.g., arrange a transport service or an entertainment provider service), and a transport on-demand service system 170 can maintain information about the current location of the vehicles, the direction and destination of the vehicles in motion. See also at least paragraph 50 and 59 regarding for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup (based on the user's current location or pickup location and the current locations of the available vehicles of the selected type), which the Examiner interprets to be the same as tracking location of the mechanic as the mechanic travels to the non-operational vehicle includes informing crew of the estimated arrival time of the mechanic wherein tracking location includes maintaining information about the current location of the vehicles and wherein informing crew of the estimated arrival time includes identifying the estimated time of arrival of the driver).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers with the system of Wilson, as modified by Fuchs and Maxwell, because tracking location of the mechanic as the mechanic travels to the non-operational vehicle and informing crew of the estimated arrival time of the mechanic are obvious operations in light of maintaining and providing information of Amin, and one of ordinary skill in the art would have recognized the established utility of informing a crew of the non-operational aircraft of the estimated arrival time of the mechanic and would have predictably applied it to improve the system of Wilson as modified by Fuchs and Maxwell.
As to claim 7, Wilson teaches wherein the arranging includes mapping location of the mechanic (see at least paragraph 23 and 30 regarding the geo-location system 114. See also at least paragraph 35 regarding a user interface 228, Wilson).
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Wilson, as modified by Fuchs and Maxwell, does not explicitly teach wherein the processor is configured to communicate automatically over a multimodal communication channel with the specific individuals assigned to the non-operational aircraft for technical and logistic coordination, to record and organize data related to the textual, aural, linguistic, spatial, and visual resources used to compose messages.
However, such matter is taught by Amin (see at least paragraph 124 regarding one or more communication sub-systems 940 (including wireless communication sub-systems), input mechanisms 950 (e.g., an input mechanism can include or be part of the touch-sensitive display device), and one or more location detection mechanisms (e.g., GPS component) 960. In one example, at least one of the communication sub-systems 940 sends and receives cellular data over data channels and voice channels).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Amin which teaches communicating automatically over a multimodal communication channel with the specific individuals assigned to the non-operational aircraft for technical and logistic coordination, to record and organize data related to the textual, aural, linguistic, spatial, and visual resources used to compose messages with the system of Wilson, as modified by Fuchs and Maxwell, because communicating automatically over a multimodal communication channel with the specific individuals is an obvious operation in light of sending and receiving cellular data over data channels and voice channels of Amin, and one of ordinary skill in the art would have recognized the established utility of communicating automatically over a multimodal communication channel with the specific individuals assigned to the non-operational aircraft for technical and logistic coordination, to record and organize data related to the textual, aural, linguistic, spatial, and visual resources used to compose messages and would have predictably applied it to improve the system of Wilson as modified by Fuchs and Maxwell.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 18 and is rejected under the same rational.

Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Fuchs, US 11157973 B2, hereinafter referred to as Fuchs, in view of Maxwell et al., US 2012/0330855 A1, hereinafter referred to as Maxwell, in view of Amin et al., US 2013/0132140 A1, hereinafter referred to as Amin, and further in view of KUBO, JP 2002157426 A, hereinafter referred to as KUBO, and further in view of Hadad, US 2018/0107966 A1, hereinafter referred to as Hadad, respectively.
As to claim 2, Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, does not explicitly teach wherein the contacting comprises sending an electronic text message to the selected mobile device.
However, such matter is taught by Hadad (see at least paragraphs 24-27 regarding the communication module 235 transmits the notifications and requests as at least one of a text message, a voice message and an electronic mail).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Hadad which teaches wherein the contacting comprises sending an electronic text message to the selected mobile device with the system of Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of sending an electronic text message to the selected mobile device and would have predictably applied it to improve the system of Wilson as modified by Fuchs, Maxwell, Amin, and KUBO.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 2 and is rejected under the same rational.

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Fuchs, US 11157973 B2, hereinafter referred to as Fuchs, in view of Maxwell et al., US 2012/0330855 A1, hereinafter referred to as Maxwell, in view of Amin et al., US 2013/0132140 A1, hereinafter referred to as Amin, and further in view of KUBO, JP 2002157426 A, hereinafter referred to as KUBO, and further in view of Poisson et al., US 2008/0159158 A1, hereinafter referred to as Poisson, respectively.
As to claim 6, Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, does not explicitly teach wherein the non-operational aircraft reports sends the problem report message electronically using an Engine Indicating and Crew Alerting System (EICAS).
However, such matter is taught by Poisson (see at least FIG. 8 and paragraph 29, 31, 38, and 49 regarding the on-board systems 48).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Poisson which teaches wherein the non-operational aircraft reports sends the problem report message electronically using an Engine Indicating and Crew Alerting System (EICAS) with the system of Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of sending the problem report message electronically using an Engine Indicating and Crew Alerting System (EICAS) and would have predictably applied it to improve the system of Wilson as modified by Fuchs, Maxwell, Amin, and KUBO.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Fuchs, US 11157973 B2, hereinafter referred to as Fuchs, in view of Maxwell et al., US 2012/0330855 A1, hereinafter referred to as Maxwell, in view of Amin et al., US 2013/0132140 A1, hereinafter referred to as Amin, and further in view of KUBO, JP 2002157426 A, hereinafter referred to as KUBO, and further in view of Apostolides, US 2010/0241481 A1, hereinafter referred to as Apostolides, respectively.
As to claim 15, Wilson, as modified by Fuchs, Maxwell, and Amin, does not explicitly teach electronically publishing a display.
However, such matter is taught by KUBO (see at least paragraph 9 regarding making it public on a network so that it can be browsed by a service provider is provided. See also at least claim 10 regarding a database for managing the progress of the fund transfer process for each case, and Or a means for publishing the information on a network so that the service provider can view it, which the Examiner interprets to be the same as publishing over the network, a progress indicator providing ongoing visibility of the non-operational aircraft repair progress wherein publishing over the network, a progress includes publishing the information on a network).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KUBO which teaches electronically publishing a display with the system of Wilson, as modified by Fuchs, Maxwell, and Amin, because publishing a progress over the network is obvious operation in light of publishing the information on a network of KUBO, and one of ordinary skill in the art would have recognized the established utility of electronically publishing a display and would have predictably applied it to improve the system of Wilson as modified by Fuchs, Maxwell, and Amin.
Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, does not explicitly teach displaying a progress bar graphically showing percentage completion of a group or groups of tasks/steps of a repair process.
However, such matter is taught by Apostolides (see at least paragraph 125 regarding a percentage complete status field).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Apostolides which teaches displaying a progress bar graphically showing percentage completion of a group or groups of tasks/steps of a repair process with the system of Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of displaying a progress bar graphically showing percentage completion of a group or groups of tasks/steps of a repair process and would have predictably applied it to improve the system of Wilson as modified by Fuchs, Maxwell, Amin, and KUBO.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., US 2005/0015292 A1, hereinafter referred to as Wilson, in view of Fuchs, US 11157973 B2, hereinafter referred to as Fuchs, in view of Maxwell et al., US 2012/0330855 A1, hereinafter referred to as Maxwell, in view of Amin et al., US 2013/0132140 A1, hereinafter referred to as Amin, and further in view of KUBO, JP 2002157426 A, hereinafter referred to as KUBO, and further in view of Vali et al., US 2017/0233105 A1, hereinafter referred to as Vali, respectively.
As to claim 16, Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, does not explicitly teach wherein the processor is configured to execute a supply and demand matching algorithm, machine learning, and geolocation and tracking algorithms.
However, such matter is taught by Vali (see at least paragraph 55 regarding the one or more memory devices 208, 228 store information accessible by the one or more processors 206, 226, including instructions that can be executed by the one or more processors 206, 226. For instance, server memory device 208 can store instructions 210 for implementing processing rules, operations and algorithms 212 for performing various functions).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Vali which teaches wherein the processor is configured to execute a supply and demand matching algorithm, machine learning, and geolocation and tracking algorithms with the system of Wilson, as modified by Fuchs, Maxwell, Amin, and KUBO, as both systems are directed to a system and method for providing maintenance services, and one of ordinary skill in the art would have recognized the established utility of having wherein the processor is configured to execute a supply and demand matching algorithm, machine learning, and geolocation and tracking algorithms and would have predictably applied it to improve the system of Wilson as modified by Fuchs, Maxwell, Amin, and KUBO.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 16 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666